Citation Nr: 0925101	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder. 

2.  Entitlement to a compensable evaluation for hypertension. 

3.  Entitlement to a compensable evaluation for bilateral 
mild cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2005 rating 
decision, by the Houston, Texas, Regional Office (RO).  

On April 28, 2009, the Veteran appeared at the Houston RO and 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.  

Regardless of whether the RO has determined that new and 
material evidence has been received sufficient to warrant 
reopening the Veteran's claim of entitlement to service 
connection for a low back disorder, the Board as the final 
fact finder within VA, must initially determine whether new 
and material evidence has been submitted.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
the Board in a decision dated in May 1990.  

2.  Evidence added to the record since the last final May 
1990 Board decision does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a low back disorder.  

3.  In January 2009, prior to the promulgation of a decision 
in the appeal, the Veteran submitted a written statement 
withdrawing his appeal as to the issues of entitlement to 
compensable evaluations for hypertension and bilateral mild 
cataracts.  


CONCLUSIONS OF LAW

1.  The May 1990 Board decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1104 (2008).  

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a low back disorder; thus, the claim may not be reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).  

3.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claim for compensable 
evaluations for hypertension and bilateral mild cataracts; 
therefore, the Board does not have jurisdiction to consider 
the merits of those claims.  38 U.S.C.A. § 7105(b) (2), (d) 
(5) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a 
new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2005 from the RO to the Veteran which 
was issued prior to the RO decision in June 2005.  An 
additional letter was issued in November 2007.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  The 
June 2005 letter also explained the criteria for new and 
material evidence and set forth the basis of the last final 
denial, as required under Kent.  In addition, to whatever 
extent the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no violation of essential fairness to the Veteran 
in proceeding with the present decision, since the Veteran 
was informed of the provisions of Dingess in March 2006.  
Moreover, as the instant decision declines to reopen the 
previously denied service connection claim, no rating or 
effective date will be assigned, rendering Dingess notice 
moot.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Moreover, as noted above, VCAA notification 
pre-dated adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Additionally, the May 
2006 SOC, and the January 2009 SSOC provided the Veteran with 
an additional 60 days to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Based on the foregoing, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

Regarding the duty to assist, the Veteran was afforded a VA 
compensation examination in December 2008.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examination was 
conducted by a medical doctor.  The report reflects that the 
examiner solicited symptoms from the Veteran, examined the 
Veteran, and provided a diagnosis consistent with the record.  
The opinion included consideration of the relevant record, 
physical, and eletrodiagnostic testing.  Therefore, the 
examination of record is adequate.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  Accordingly, we find that 
VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish new and material evidence to reopen 
the claim for service connection for a low back disorder, 
given that the Veteran has offered testimony at a hearing 
before the Board, given that he has been provided all the 
criteria necessary for establishing service connection, and 
considering that the Veteran is represented by a highly 
qualified Veterans service organization, the Board finds that 
there has been essential fairness.  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


III.  Factual background.

The record indicates that the Veteran served on active duty 
from May 1968 to November 1969.  At his enlistment 
examination in January 1968, he reported a history of back 
trouble; it was noted that he suffered a low back strain at 
age 12; however, clinical evaluation of the spine was normal.  
The service treatment records show that the Veteran was seen 
in December 1968 with complaints of back pain of less than a 
week's duration when he fell on ambush; following an 
evaluation, he was diagnosed with mild back strain.  In 
January 1969, the Veteran reported a long history of back 
pain; examination revealed acute pain and tenderness.  There 
was no evidence of herniated nucleus pulposus, and an x-ray 
study of the lumbar spine was normal.  The impression was 
lumbosacral strain. At the time of his separation examination 
in November 1969, the Veteran did not report any complaints 
of back trouble; clinical evaluation of the spine was normal.  

The Veteran's initial claim for service connection for a back 
disorder (VA Form 21-526) was received in February 1988.  
Submitted in support of the claim was a treatment report from 
a private physician, dated in February 1986, indicating that 
the Veteran fell off a ladder on July 18, 1985.  At that 
time, he landed on his buttocks and back; he fell about six 
feet onto a concrete floor and was now complaining of pain in 
the lower portion of his back primarily across the belt line, 
with some pain in the left leg.  The examiner noted that 
extension and lateral bending to the right caused pain at the 
lower right lumbar area.  X-ray examination was not 
remarkable on routine lumbar spine films.  The examiner 
further noted that a CAT scan did not show any evidence of 
disc protrusion or nerve root compression and, at this time, 
it was hard to explain Veteran's continued symptoms 7 months 
post injury.  The examiner stated that it was conceivable 
that the Veteran may have had a muscle ligament strain in the 
fall, event a compression fracture but he didn't see any 
evidence of compression fractures and a muscle ligament 
strain should have resolved somewhat over six to seven 
months.  A report of the CT scan, performed in September 
1985, was also associated with the record.  

By a rating action in May 1988, the RO denied service 
connection for low back strain based on a finding that the 
condition preexisted service and, while the Veteran had an 
exacerbation of low back pain in service, at the time of 
discharge it was shown to be nondisabling.  It was further 
determined that the Veteran had not shown continuity of 
treatment from discharge and current treatment report showed 
a post service injury.  

Also of record is a June 1988 private neurologic evaluation.  
At that time, the Veteran reported falling down from a ladder 
and landing on a concrete floor in July 1985; he landed on 
his back and left shoulder region.  The Veteran stated that 
he subsequently experienced lumbar pain.  The Veteran also 
reported falling in Vietnam in 1969; he stated that he had 
lumbar pain which lasted one or two months and then it 
improved.  He reported occasional flare-ups of neck pain with 
heavy lifting.  The Veteran also reported that he developed 
lumbar pain with lifting in 1975 or 1976; he was treated with 
medications and hot soaks, and the pain subsided after a 
month and he had no serious problem until the present 
illness.  The private physician stated his belief that the 
Veteran had a herniated disc at L5-S1 in the midline.  

The Veteran was afforded a VA examination in April 1989.  At 
that time, he reported falling off a latter about 6 feet 
while on the job in July 1985; he landed on his back and left 
shoulder.  He did not suffer any fracture and did not need to 
be hospitalized; however, since that time, he had constant 
dull low back pain radiating down both legs.  Following a 
physical evaluation, the Veteran was diagnosed with chronic 
low back pain.  A subsequent VA examination in June 1989 
reported an assessment of L5-S1 degenerative disc disease.  

In a May 1990 decision, the Board denied service connection 
for a low back disorder.  It was determined that the 
Veteran's back pain in service was acute and transitory in 
nature, and did not result in chronic disability.  The Board 
also found that the Veteran's current low back symptomatology 
was caused by a post-service injury.  

The Veteran's request to reopen the claim for service 
connection for a low back disorder (VA Form 21-526) was 
received in January 2005.  Submitted in support of the 
Veteran's claim were VA progress notes dated from December 
2004 through May 2006.  These records show that the Veteran 
received ongoing treatment for low back pain.  Additional VA 
progress notes dated from June 2006 through October 2008 show 
that the Veteran continued to receive treatment for low back 
pain.  

Following a VA examination in December 2008, the examiner 
reported an impression of moderate degenerative changes at 
the mid and lower part of the lumbar spine.  The examiner 
noted that the Veteran had two instances of lumbar strain in 
December 1968 and June 1969; these resolved with no further 
problems.  The examiner stated that there is no indication of 
any chronic condition.  The examiner further noted that the 
Veteran fell off a ladder about six feet in the air landing 
on his lower back, complaining of low back pain, and 
bilateral leg pain in July 1985.  There was also evidence 
that he sustained a herniated disc at L5-S1 in June 1988.  
The examiner concluded that there is no evidence to suggest a 
chronic ongoing condition related to his military service.  
The examiner stated that the Veteran's lumbar spine is not 
service-connected or service aggravated; rather, he stated 
that more likely than not it is associated the fall off the 
ladder in 1985 which was almost 20 years after discharge from 
the service.  

At his personal hearing in April 2009, the Veteran indicated 
that he injured his lower back in Vietnam; he stated that 
they came under sniper fire and he had to run for cover, at 
which time he dove into a 10 to 12 feet bomb crater and 
landed on his back.  The Veteran indicated that he went to 
the hospital in DaNang and was placed on light duty.  The 
Veteran testified that he had problems with his back after 
his discharge from service; however, he was unable to recall 
when he first sought treatment for his back.  He stated that 
he did not receive continuous treatment for his back because 
he couldn't afford to go to the doctor.  The Veteran related 
that no doctor has stated that the fall he described in 
service is the cause of his current back problems.  

IV.  Legal analysis.

In this case, the Board denied the Veteran's claim of 
entitlement to service connection for a low back disorder in 
May 1990; that decision was based on a finding that the 
Veteran's back condition in service was acute and transitory 
with no permanent residual disability shown at the time of 
separation, and that he had not presented any additional 
evidence which suggested that a chronic low back disorder 
began in service or that any current back disorder was 
otherwise related to service.  Rather, it was determined that 
the current back disorder was related to a post service 
injury.  In essence, at the time of the prior decision, there 
was evidence of post- service disability, but no competent 
evidence of a nexus to service.  

The evidence received subsequent to May 1990 consists of VA 
medical records and a VA examination report shows that the 
Veteran continued to receive treatment for a low back 
disorder, diagnosed as degenerative disk disease.  However, 
with the exception of the Veteran's own statements, none of 
the evidence in any way suggests that the Veteran's current 
low back disorder, to include degenerative disk disease, is 
related to his military service.  Moreover, the December 2008 
VA examiner specifically opined that there is no evidence to 
suggest a chronic ongoing condition related to his military 
service.  The examiner stated that the Veteran's lumbar spine 
was more likely than not associated with the fall off the 
ladder in 1985 which was almost 20 years after discharge from 
the service.  

The fact that there was post service low back disorder had 
previously been established.  Evidence that confirms a known 
fact is cumulative.  Moreover, while the opinion provided by 
the VA examiner in December 2008 related to nexus, an 
unestablished fact necessary to substantiate the claim, the 
opinion was negative and thus does not raise a reasonable 
possibility of substantiating the claim.  Thus, neither the 
current clinical records nor the December 2008 VA opinion 
satisfy the requirements of new and material evidence under 
38 C.F.R. § 3.156(a).

Finally, the Board points out that any lay statements made by 
the Veteran, to include testimony offered at his 
videoconference hearing, to the effect that he suffers from a 
low back disorder that is directly related to service, are 
insufficient to reopen his claim under 38 U.S.C.A. § 5108 
(West 2002).  These are essentially the same contentions that 
were made at the time of the prior decision, so merely 
reiterating them now is not new evidence.  See, e.g., Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  The Veteran is competent 
to report his history of observable back pain.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Thus, his statements 
regarding continuity of symptoms, including those provided at 
the April 2009 hearing, have been considered here.  However, 
while arguably material, in that his statements explicitly 
address the continuity of his symptoms and treatment history 
to an extent not previously documented in the record, the 
Boards finds that, in light of the negative opinion of 
etiology, the Veteran's unsupported contentions of continuous 
back symptomatology does not raise a reasonable possibility 
of substantiating the claim.

So, in the absence of any competent medical evidence 
indicating that the Veteran has a low back disorder, 
including degenerative disk disease, which had it onset in 
military service, the Board must conclude that new and 
material evidence sufficient to reopen the claim has not been 
received.  

In sum, the evidence added to the record since the May 1990 
denial of service connection for a low back disorder is not 
material because by itself or when considered with previous 
evidence of record, it does not relate to an unestablished 
fact necessary to substantiate the claim, and does not 
present the reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has not been received, and the Veteran's claim of 
entitlement to service connection for a low back disorder may 
not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).  

V.  Legal analysis-Evaluations for hypertension and 
cataracts.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the Veteran 
personally without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c) (2008).  

By a rating action in June 2005, the RO denied the Veteran's 
claim for compensable ratings for hypertension and bilateral 
mild cataracts.  A notice of disagreement (NOD) with that 
determination was received in July 2005, and a statement of 
the case (SOC) was issued in May 2006.  The Veteran perfected 
an appeal of that rating action by filing a substantive 
appeal (VA Form 9) in June 2006.  Supplemental Statements of 
the Case (SSOCs) were issued in June 2006 and January 2009.  

In a statement in support of claim (VA Form 21-4138), dated 
January 28, 2009, the Veteran indicated that he wished to 
withdraw his appeal for increased ratings for hypertension 
and cataracts.  

In this case, the Board finds that the Veteran withdrew his 
appeal as to the issues of entitlement to compensable 
evaluations for hypertension and bilateral mild cataracts; 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to those issues.  
Accordingly, the Board does not have jurisdiction to review 
the issues of compensable evaluations for hypertension and 
bilateral mild cataracts; they are therefore dismissed.  
Therefore, the provisions of the Veterans Claims Assistance 
Act (VCAA) are not applicable.  


ORDER

New and material evidence having not been received, the 
application to reopen a claim for service connection for a 
low back disorder is denied.  

The appeal on the claim of entitlement to a compensable 
evaluation for hypertension is dismissed.  

The appeal on the claim of entitlement to a compensable 
evaluation for bilateral mild cataracts is dismissed.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


